17 N.Y.3d 782 (2011)
952 N.E.2d 1078
929 N.Y.S.2d 83
2011 NY Slip Op 76754
MARY GRANDY, Respondent,
v.
JAMES A. McKAY et al., Appellants. (Action No. 1.)
FRANCES I. SINDLINGER, Respondent,
v.
JAMES A. MCKAY et al., Appellants. (Action No. 2.)
Not in source
Court of Appeals of New York.
Decided June 28, 2011.
*783 Appeal dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the order appealed from does not finally determine the actions within the meaning of the Constitution.